Filed pursuant to Rule 433 Registration No. 333-171806 ROYAL BANK OF CANADA MEDIUM-TERM NOTES, SERIES E SENIOR FLOATING RATE NOTES, DUE MARCH 8, 2016 FINAL TERM SHEET DATED MARCH 5, 2013 Terms and Conditions Issuer: Royal Bank of Canada Title of the Series: Senior Floating Rate Notes, due March 8, 2016 Expected Ratings1: Aa3 / AA- / AA (Stable / Stable / Stable) Principal Amount: Issue Price: 100% Trade Date: March 5, 2013 Settlement Date: March 8, 2013 Maturity Date: March 8, 2016 Minimum Denomination: $1,000 and multiples of $1,000 Interest Rate: 3 Month USD LIBOR plus 37 bps payable and reset quarterly Fees: 0.15% Interest Payment Dates: Quarterly on the 8th of each March, June, September, and December, beginning June 8, 2013 Payment Convention: Modified following business day convention, adjusted Business Days: London, New York, Toronto Day Count Fraction: Actual / 360 Listing: None Optional Redemption: None CUSIP / ISIN: 78008SE28 / US78008SE285 1 A credit rating is not a recommendation to buy, sell or hold securities, and it may be subject to revision or withdrawal at any time by the assigning rating organization. Lead Managers and Joint Book Runners: RBC Capital Markets, LLC Wells Fargo Securities, LLC Co-Managers: ANZ Securities, Inc. BNP Paribas Securities Corp. Credit Agricole Securities (USA) Inc. Deutsche Bank Securities Inc. HSBC Securities (USA) Inc. ING Financial Markets LLC nabSecurities, LLC Natixis Securities Americas LLC Santander Investment Securities Inc. SG Americas Securities, LLC Standard Chartered Bank Royal Bank of Canada (the “Issuer”) has filed a registration statement (including a prospectus supplement and a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read those documents and the other documents that the Issuer has filed with the SEC for more complete information about the Issuer and this offering.You may obtain these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the lead managers will arrange to send you the pricing supplement, the prospectus supplement, and the prospectus if you request them by contacting RBC Capital Markets, LLC at 1-866-375-6829 or Wells Fargo Securities, LLC at 1-800-326-5897.
